Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2-4 and 10-20 are objected to because of the following informalities:  claims 2-4 and 10-20 contain subject matter which appears to be allowable over the closest prior art, and would be allowable if rewritten in independent format.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakate et al. (JP01033072, hereinafter referred to as Sakate).
Regarding claim 1, Sakata discloses a ceramic containing, in mass percent: Si3N4: 20.0 to 60.0% (See Sakate at the original Japanese document, page 428, the Table, which, in the 20% column, discloses an example of a ceramic containing 60 wt% Si3N4).; ZrO2 : 25.0 to 70.0% (See Sakate at the original Japanese document at page 428, the Table, which, in the 20% column, discloses an example of a ceramic containing 31 wt% ZrO2).; one or more oxides selected from MgO, Y2O3, CeO2, CaO, HfO2, TiO2, Al2O3, SiO2, MoO3, CrO, CoO, ZnO, Ga2O3, Ta2O5, NiO, and V2O5: 5.0 to 15.0% (See Sakate at page 428, the Table, which, in the 20% column, discloses an example of a ceramic containing 9 wt% Y2O3) and the balance being 10.0% or less (See Sakate at page 428, the Table, which, in the 20% column, discloses an example of a ceramic containing 60 wt% Si3N4, 31 wt% ZrO2, and 9 wt% Y2O3 for a total weight percent of 60+31+9=100, leaving the balance of 0%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakate et al. (JP01033072, hereinafter referred to as Sakate).
Regarding claim 5, while Sakata does not explicitly disclose a ceramic wherein the ceramic has a coefficient of thermal expansion at -50 to 500°C ranging from 3.0 x 10-6 to 6.0 x 10-6 /°C and has a three-point flexural strength of 700 MPa or more, this is an inherent property dependent upon the composition of the ceramic, and the ceramic disclosed by Sakate is sufficiently similar to the instantly 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive .
Allowable Subject Matter
Claims 2-4 and 10-20 contain subject matter which appears to be allowable over the closest prior art allowed.
Claims 2-4 and 10-20 contain limitations upon the crystal phase composition of the ZrO2 in the ceramic of claim 1. 
The closest prior art is considered to be Sakate et al. (JP01033072, hereinafter referred to as Sakate). As shown by the machine translation of Sakate, the crystal phase of the ZrO2 does not appear to be discussed or limited in any way within the publication text. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests any of the claimed limitations to the crystal phase of the ZrO2 within claims 2-4 and 10-20. 
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. Examiner agrees that Hiuga does not meet the presently claimed compositional ranges of claim 1, however, claim 1 is not yet in condition for allowance for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731